DETAILED ACTION
Response to Amendment
The amendment filed on 07/01/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2018/0013085) in view of Ahn (U.S. Pub. No. 2014/0027759).
As to claim 1, Shin teaches a display device (10), comprising: 
pixels (Fig. 1, 510) connected to scan lines (S1, S2, …, Sn) and data lines (D1, D2, and ..., Dm) intersecting the scan lines (the data lines D1-Dm intersect scan lines S1-Sn), wherein each of the pixels (501) includes a light emitting element (Fig. 2A, light emitting OLED) and a first transistor (M1) configured to control a driving current supplied to the light emitting element according to a data voltage (transistor M1 controls the flow of current from the voltage ELVDD to ELVSS via the OLED, [0024], lines 4-7) applied from a respective data line of the data lines (data line Dm supplies data signals, [0040], lines 1-3), the first transistor includes a first active layer including an oxide semiconductor ([0060], lines 7-11) 

Ahn teaches the oxide semiconductor containing indium (In) ([0052], lines 1-3), and tin (Sn) ([0052], lines 1-3, table 2 line numbers 25 and 26 teach the amount of Indium is at 70% or 80% and the amount of tin is at 15% or 10% respectively) with an amount of indium (In) being greater than or equal to about 70 at% (the amount of Indium in the oxide semiconductor is at smaller than 80%, [0107], lines 1-4, wherein the amount at smaller than 80% reads on the applications’ 70% or more limitation, table 2 in paragraph [0111] shows that the amount of indium in line numbers 25 and 26 could be at 70% or 80%). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the indium and oxide semiconductor of Ahn to the display device of Shin because it is possible to prevent or reduce the loss of a channel part of an oxide semiconductor when a metal wiring is etched by using an oxide semiconductor including indium, zinc, and tin, and controlling atomic concentration ratios of indium, zinc, and tin, [0031].
As to claim 12, Shin teaches a respective pixel of the pixels (510, fig. 2A) includes a second transistor (M2) configured to apply the data voltage of the respective data line of the data lines to the first transistor (M1) according to a scan signal (as can be seen in fig. 2A, the data via data line Dm is applied to the gate of transistor M1 when the scan line Sn applied a signal to the gate of transistor M2, [0062]) applied to a respective scan line of the scan lines that is connected with the second transistor (scan signals are applied to the scan lines S1-Sn sequentially, [0079], therefore scan signals 
Shin does not teach the oxide semiconductor includes indium, 
Ahn teaches the oxide semiconductor including indium (In) ([0052], lines 1-3), 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the indium and oxide semiconductor of Ahn to the display device of Shin because it is possible to prevent or reduce the loss of a channel part of an oxide semiconductor when a metal wiring is etched by using an oxide semiconductor including indium, zinc, and tin, and controlling atomic concentration ratios of indium, zinc, and tin, [0031].
As to claim 17, Shin teaches a display device (10), comprising: 
Pixels (Fig. 1, 510) connected to scan lines (S1, S2, …, Sn) and data lines (D1, D2, and ..., Dm) intersecting the scan lines (the data lines D1-Dm intersect scan lines S1-Sn), wherein each of the pixels (501) includes a light emitting element (Fig. 2A, light emitting OLED), a driving transistor (M1) configured to control a driving current supplied to the light emitting element according to a data voltage (transistor M1 controls the flow of current from the voltage ELVDD to ELVSS via the OLED, [0024], lines 4-7) applied from a respective data line of the data lines (data line Dm supplies data signals, [0040], lines 1-3), and a switching transistor (M2) configured to apply the data voltage of the respective data line to the driving transistor (M1) according to a scan signal (as can be seen in fig. 2A, the data via data line Dm is applied to the gate of transistor M1 when the 
Shin does not teach the indium in the active layer is at 70% or more,
Ahn teaches the oxide semiconductor containing indium (In) ([0052], lines 1-3), and tin (Sn) ([0052], lines 1-3, table 2 line numbers 25 and 26 teach the amount of Indium is at 70% or 80% and the amount of tin is at 15% or 10% respectively) with an amount of indium (In) being greater than or equal to about 70 at% (the amount of Indium in the oxide semiconductor is at smaller than 80%, [0107], lines 1-4, wherein the amount at smaller than 80% reads on the applications’ 70% or more limitation, table 2 in paragraph [0111] shows that the amount of indium in line numbers 25 and 26 could be at 70% or 80%). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the indium and oxide semiconductor of Ahn to the display device of Shin because it is possible to prevent or reduce the loss of a channel part of an oxide semiconductor when a metal wiring is etched by using an oxide semiconductor including indium, zinc, and tin, and controlling atomic concentration ratios of indium, zinc, and tin, [0031].
As to claim 20, Shin teaches the display device of claim 1,

Ahn teaches a sum of an amount of indium (In) and an amount of tin (Sn) in the oxide semiconductor is greater than or equal to about 95 at % (as can be seen in table 2 in paragraph [0111], in line No. 26, the sum of Indium at 80% and tin (Sn) at %10 is 90%, which is at about 95%). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the indium and oxide semiconductor of Ahn to the display device of Shin because it is possible to prevent or reduce the loss of a channel part of an oxide semiconductor when a metal wiring is etched by using an oxide semiconductor including indium, zinc, and tin, and controlling atomic concentration ratios of indium, zinc, and tin, [0031].
Claims 3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2018/0013085) in view of Ahn (U.S. Pub. No. 2014/0027759), and further in view of Kim (U.S. Pub. No. 2016/0351124).
As to claim 3, Shin and Ahn teach the display device of claim 1,
Shin and Ahn do not teach the semiconductor includes indium tin oxide,
Kim teaches the oxide semiconductor includes indium-tin oxide (ITO) or indium-tin-gallium oxide (ITGO), ([0054], lines 1-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the oxide semiconductor of Kim to the 
As to claim 4, Shin teaches the display device of claim 1,
Shin does not teach the amount of indium and tin in the oxide semiconductor,
Ahn teaches a sum of an amount of indium (In) and an amount of tin (Sn) in the oxide semiconductor is greater than or equal to about 95 at % (as can be seen in table 2 in paragraph [0111], in line No. 26, the sum of Indium at 80% and tin (Sn) at %10 is 90%, which is at about 95%). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the indium and oxide semiconductor of Ahn to the display device of Shin because it is possible to prevent or reduce the loss of a channel part of an oxide semiconductor when a metal wiring is etched by using an oxide semiconductor including indium, zinc, and tin, and controlling atomic concentration ratios of indium, zinc, and tin, [0031].
As to claim 5, Shin teaches the display device of claim 1,
Shin does not teach the amount of tin,
Ahn teaches the amount of tin (Sn) in the oxide semiconductor is in the range of about 5% to about 20% ([0111], table 2 shows that the amount of tin (Sn) at 15% or 10% when indium is at 70% or 80% respectively). 

As to claim 19, Shin and Ahn teach the display device of claim 1,
Shin and Ahn do not teach the semiconductor includes indium tin oxide,
Kim teaches the oxide semiconductor includes indium-tin oxide (ITO) or indium-tin-gallium oxide (ITGO) ([0054], lines 1-9. 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the oxide semiconductor of Kim to the display device of Shin as modified by Ahn because oxide semiconductors have a large area when electron mobility process deviation are all taken into consideration,[0054], lines 3-5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2018/0013085) in view of Ahn (U.S. Pub. No. 2014/0027759), and further in view of Sugawara (U.S. Pub. No. 2020/0006394).
As to claim 8, Shin and Ahn teach the display device of claim 1,
Shin and Ahn do not teach a first region, second region, and a channel section,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the active layer components of Sugawara to the display device of Shin as modified by Ahn because a decrease in mobility of the thin film transistor can be suppressed, [0135].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2018/0013085) in view of Ahn (U.S. Pub. No. 2014/0027759), and further in view of Jung (U.S. Pub. No. 2020/0380898).
As to claim 15, Shin teaches a scan driver (100) configured to output a scan signal to a respective scan line of the scan lines ([0039], lines 1-4), 
Shin and Ahn do not teach the scan driver has a third transistor,
Jung teaches the scan driver (400) includes a third transistor (transistors are shown in Fig. 3A) including a third active layer (the transistor that uses a polycrystalline semiconductor material has an active layer, [0079], lines 1-6). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third transistor having an active layer of .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. Pub. No. 2018/0013085) in view of Ahn (U.S. Pub. No. 2014/0027759), and further in view of Park (U.S. Pub. No. 2016/0380064).
As to claim 22, Shin and Ahn teach the display device of claim 17 and a driving transistor,
Shin and Ahn do not teach an overlap area of the gate electrode and active layer,
Park teaches the transistor further includes a gate electrode (GE) disposed on the active layer (Fig. 2, the gate electrode GE is disposed on the bottom side of the active layer ACT), and an overlapping region of the gate electrode and the active layer has a length in a range of about 2 micro meter to about 10 micro meter (As can be seen in Fig. 2, the overlapping area is equal to the sum of the lengths of w1 (at about 2 micro meters, [0068], lines 11-12) and two times w3 (w3=1 micro meter, [0073]), therefore the sum of w1 and two times of w3 is equal to 4 micro meters, which is within the range of 2 micro meter to about 10 micro meter).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the overlapping areas of the active layer and gate electrode of Park to the driving transistor of the display device of Shin as modified by Ahn so that the drain electrode DE and the source electrode SE that are arranged on the active layer ACT can overlap with the gate electrode GE, [0066].
Allowable Subject Matter
Claims 9-11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to because the prior art references do not teach a first transistor structure comprising of all these features, wherein a first light shielding layer is located below the first active layer, a first source electrode in contact with the first conductor region through a first contact hole passing through a first insulating layer that is located on the first gate electrode and a first drain electrode in contact with the second conductor region through a second contact hole passing through the first insulating layer.
Claim 16 is objected to because the prior art references do not teach the combination of claims 1, 15, and 16 wherein the first active layer of the first transistor is arranged above the third active layer of the third transistor , which according to claim 15 is a third transistor of the scan driver.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
The previously presented prior art references of Shin and Ahn read on the limitations of claim 1 and 17, wherein Ahn clearly teaches the the oxide semiconductor 
Applicant on pages 9 and 10 of the remarks mentions that Fig. 9 shows a graph wherein the oxide semiconductor having indium at 70at% has a wider range of the gate voltage in the same range of the driving current. Examiner would like to point out this feature of an oxide semiconductor having indium at 70at% is not indicated in claims 1 and 17 and claims 1 and 17 only mention the elements that are included in an oxide semiconductor and an amount of one of the elements that the oxide semiconductor contains. There is no mention of “an oxide semiconductor containing indium at an amount of 70at% or more has a wider range of the gate voltage in the same range of the driving current in order for more precise control of an OLED”. Therefore, the prior art references of Shin and Ahn read on the current claim limitations. 
Applicant on page 11 argues that the Ahn reference speaks to an entirety of practically usable indium range (10% to 90%) but makes no mention of any appropriate result-effective variable for improving or optimizing the level of indium in a semiconductor oxide and Ahn provides no possible guidance for the claimed range of Indium. 
Examiner respectfully disagrees as Ahn along with Shin teaches the limitations mentioned in claims 1 and 17. The limitations that teach the benefits of having Indium at 70at% or more and/or the benefits of having Tin in the Oxide semiconductor are not mentioned in claims 1 and 17. Examiner suggests that the Applicant should mention these benefits in the independent claims 1 and 17 in order for these limitations to be . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691